Order entered November 20, 2015




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00382-CR

                         VINCENT RAY SETTLES, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F14-00085-J

                                       ORDER
      Pending is appellant Vincent Ray Settles’s “Motion for Inability to Pay Cost.” The

motion is DENIED.


                                                 /s/   LANA MYERS
                                                       JUSTICE